Citation Nr: 0942814	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-15 358	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Salt Lake City, 
Utah RO.  

An April 2007 letter from the Veteran raises claims of 
service connection for various other disabilities and for a 
total disability rating based on individual unemployability 
(TDIU).  These matters are referred to the RO for appropriate 
action.  


FINDING OF FACT

A back disability was not manifested in service, and it is 
not shown that the Veteran's current low back disability is 
related to an event, injury, or disease in service. 


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  While he was not advised of the 
criteria for rating a low back disability, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  The Veteran has had ample 
opportunity to respond/supplement the record and he/she has 
not alleged that notice in this case was less than adequate.

The Veteran has not been afforded a VA examination (to 
determine the etiology of his current back disability).  
Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

For an examination to be necessary in this case under the law 
(and governing caselaw cited), there must be some evidence 
that suggests the claimed low back disability may be 
associated with an event, injury, or disease in service.  See 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  There is 
no objective evidence of record establishing back injury or 
disease in service (or suggesting such disease or injury in 
service).  The Veteran's STRs, including his August 1969 
separation examination, are silent for complaints, findings, 
treatment, or diagnosis pertaining to the low back.  There is 
no objective evidence that suggests the Veteran's back 
disability might be related to service/an event therein.  
Accordingly, the Board finds that even the low threshold 
standard adopted by the Court in McLendon is not met, and 
that an examination is not necessary for proper adjudication 
of this claim. 

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured. He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.

B. Factual Background

The Veteran's DD Form -214 reflects that his last duty 
assignment was as an administrative specialist assigned to a 
postal team.  He alleges his low back disability is related 
to his duties loading mailbags onto trucks in service.   

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to low back pain symptoms, 
injury, or disability. 

The Veteran states that although he experienced back pain in 
service he never complained about it or sought medical 
attention.  He reports that he was discharged in 1969, and 
four years later received a chiropractor's diagnosis of a 
pinched nerve in his lower back.  He relates that he dealt 
with pain for several years afterward, but that his 1970s 
chiropractor's treatment records are unavailable because they 
were destroyed.  

A May 2000 report from Maughn Chiropractic Clinic and an 
employment injury report show that the Veteran pulled his 
lower back or pinched a nerve in his lower back picking up 
packages. 

A May 2004 physician's report of a work injury notes that the 
Veteran injured his back lifting 58-pound springs.  The 
diagnosis was acute traumatic lumbar strain with muscle 
spasm.

In support of his claim, the Veteran has submitted numerous 
letters from friends and fellow service members detailing his 
lifting of heavy mail bags in service, postservice back pain 
complaints, and noting he received postservice chiropractic 
treatment for a back disability.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A chronic back disability is not shown objectively to have 
been manifested in service, and a back injury in service 
likewise is not shown.  Consequently, service connection for 
a back disability on the basis that such became manifest in 
service, and persisted is not warranted.  Regarding the 
accounts by the Veteran's former fellow servicemen, while 
accounts note that the Veteran engaged in heavy lifting 
activities in service, none identifies a specific back injury 
in service.  And while the accounts indicate that the Veteran 
suffered from back complaints after service, the statement-
providers are laypersons, and not competent to relate the 
Veteran's postservice complaints to lifting in service, as 
the matter of such nexus is a medical question beyond the 
competence of lay observers.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

What is needed to establish service connection for a low back 
disability in these circumstances is competent (medical) 
evidence that relates the Veteran's low back disability to an 
event, injury, or disease in service.  The record does not 
contain any such competent (medical) evidence.  
Significantly, while the Veteran reports he has had a low 
back disability since service, the first clinical notation of 
such is in 2000, more than 31 years after service.  A lengthy 
time interval between service and the first postservice 
clinical notation of complaints or symptoms associated with a 
disability for which service connection is sought is of 
itself a factor for consideration against a finding that such 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  Furthermore, record 
shows the Veteran sustained at least two postservice 
intercurrent low back injuries while working to which 
complaints for which he was seen were attributed.  

Although the Veteran is competent to provide lay evidence of 
his low back symptoms (See Layno v. Brown, 6 Vet. App. 465, 
470 (1994)), because he is a layperson, he is not competent 
by his own statements/testimony to relate his low back 
disability to his duties in service; that is a medical 
question, and he lacks the requisite expertise.  See 
Espiritu, 2 Vet. App. at 495 (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.


ORDER

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


